396 U.S. 12 (1969)
BEACHAM
v.
BRATERMAN ET AL.
No. 404.
Supreme Court of United States.
Decided October 20, 1969.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF FLORIDA.
Bruce S. Rogow for appellant.
Earl Faircloth, Attorney General of Florida, and T. T. Turnbull and James McGuirk, Assistant Attorneys General, for appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE DOUGLAS is of the opinion that probable jurisdiction should be noted.